Citation Nr: 1340051	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  06-11 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for chronic lumbosacral strain with degenerative changes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which continued a 20 percent evaluation assigned for chronic lumbosacral strain with degenerative changes.

In a March 2006 rating decision, the evaluation assigned for chronic lumbosacral strain with degenerative changes was increased to 40 percent, effective February 4, 2005.  The RO also granted separate 10 percent ratings for radicular symptoms of the right and left lower extremities, also effective February 4, 2005.  In a November 2010 rating decision, the Appeals Management Center (AMC) in Washington, DC, assigned an earlier effective date for these ratings of December 7, 2004.  However, the Veteran's appeal remains before the Board despite these actions.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In September 2009, the Veteran and his spouse testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript is of record. 

In June 2010, the Board remanded the increased rating claim for the Veteran's service-connected thoracolumbar spine disability, as well as a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for additional development.  In a November 2010 rating decision, the AMC awarded entitlement to TDIU, effective December 7, 2004.  Based on the foregoing, that issue is no longer before the Board for appellate review. 

In June 2013, the Board remanded the increased rating claim for the Veteran's service-connected thoracolumbar spine disability for additional development.  The case has now been returned to the Board for further appellate action. 

The following determination is based on review of the Veteran's paperless claims file in the Veterans Benefits Management System (VBMS) in addition to his Virtual VA "eFolder". 

The appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

When the Board last reviewed the case in June 2013, it remanded the Veteran's claim for entitlement to an evaluation in excess of 40 percent for chronic lumbosacral strain with degenerative changes in part, to obtain any private treatment records identified by the Veteran, to include records from A. C., M. D. for the time period of November 2002 to the present.  In this regard, the Board noted that the Veteran submitted several VA Forms 21-4142s (Authorization and Consent to Release Information to VA) that had been signed by him and witnessed by his spouse, leaving the section in which the treatment provider and address were to be provided blank.  Thus, the case was remanded for VA to inform the Veteran that he must completely fill out the required forms in order for VA to obtain any private treatment records pertaining to his service-connected thoracolumbar spine disability.  

In a June 2013 letter, the RO requested that Veteran to provide the names, addresses, and approximate dates of treatment for all medical care providers who treated his service-connected thoracolumbar spine disability for the period of February 2004 to the present.  The RO further indicated that of particular interest, were private treatment records from A. C., M. D. for the time period from November 2002 to the present.  In August 2013, the Veteran submitted the required VA Form 21-4142, requesting VA to obtain private treatment records from A. C., M. D. located in Littleton, New Hampshire, for the period from November 2002 to the present.  Review of the record does not indicate that a request to the private physician for the identified records was made.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  This must be rectified on remand.

Therefore, VA must attempt to obtain the Veteran's private treatment records from A. C., M. D. dated in November 2002 to the present, and associate them with the record.  38 C.F.R. § 3.159(c)(1) (2013).  If such records cannot be obtained after reasonable efforts have been made, VA must issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(c)(1),(e).  In addition, as the Veteran appears to receive ongoing treatment from the VA Medical Center in White River Junction, Vermont, VA must also obtain VA outpatient treatment records from such facility from July 2013 to the present.  38 C.F.R. § 3.159(c)(2).  

Subsequent to the June 2013 Board decision, VA obtained relevant Social Security Administration records later that month.  Such records, dated in June 2010, demonstrate diagnoses of degenerative disc disease of the thoracolumbar spine.  Moreover, in an August 2013 letter, the Veteran reported that he was "bedridden" for 206 days between July 2012 and July 2013.      

Under Diagnostic Code 5243, intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2013).  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  As per Note (1) of the Diagnostic Code, for purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.   

As such, once the Veteran's VA and private treatment records have been obtained, the most recent July 2013 VA examiner must review the evidence of record and provide an addendum opinion that addresses whether the Veteran had any incapacitating episodes having a total duration of at least six weeks during the past 12 months due to his service-connected thoracolumbar spine disability, to include degenerative disc disease, which was diagnosed during the appeal period.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of the Veteran's response, the RO must obtain the Veteran's private treatment records from A. C. M. D. located in Littleton, New Hampshire, for the period from November 2002 to the present, as well as ongoing VA outpatient treatment records from the VA Medical Center in White River Junction, Vermont, from July 2013 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The paperless VBMS claims file and all other pertinent electronic records must be made available to the July 2013 VA examiner, and the examiner must specify in the examination report that these records have been reviewed.  If the examiner who conducted the July 2013 VA examination is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding for the July 2013 VA examination.  If the VA examiner determines another examination is necessary to provide the finding, an examination must be scheduled.  

Following review of the VA outpatient and private medical records dated from February 2004 to the present, VA examination reports, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran has intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is defined by VA regulations as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In providing the opinion, the examiner must comment on the Veteran's August 2013 statement in which he reported that he was "bedridden" for 206 days between July 2012 and July 2013.  The examiner must also comment on the June 2010 Social Security Administration records that demonstrate diagnoses of degenerative disc disease of the thoracolumbar spine. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

